Citation Nr: 0719385	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  06-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable rating for the service-connected 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
July 2005 RO rating decision.  

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge in a videoconference hearing from the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected bilateral hearing loss is shown to 
be manifested by a Level I hearing impairment in the right 
ear and a Level II hearing impairment on the left.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The RO sent the veteran a letter in June 2005, prior to the 
rating decision on appeal, advising him that to show 
entitlement to a higher rating the evidence must show that 
the service-connected condition had increased in severity.  
The veteran had ample opportunity to respond prior to the 
July 2005 rating decision.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2005 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, and that VA would provide 
medical examination as appropriate.  

The letter also advised the veteran that VA would make 
reasonable efforts the get relevant records not held by a 
Federal agency, but that it is the responsibility of the 
claimant to ensure that VA receives all requested records not 
in the possession of a Federal agency.  

The June 2005 letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the rating decision, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the Statement of the 
Case (SOC) in December 2005 and before the issuance of the 
Supplemental SOC (SSOC) in February 2006.  

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the December 2005 SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which was 
done in a letter in May 2006.  Further, the Board's action 
herein does not result in assignment of an effective date and 
accordingly poses no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  The 
non-VA medical records submitted by the veteran are also on 
file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been afforded a hearing before Board, during 
which he presented oral argument in support of his claim.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that the veteran's 
symptoms have become worse since his last VA audiological 
evaluation in July 2005, and in fact the veteran has 
testified that audiological evaluation is not representative 
of his disability.  

Accordingly, remand for a new audiological evaluation is 
unlikely to produce any benefit to the veteran.  Remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran had a non-VA audiological evaluation by his 
employer in February 2005 in which his audiometric scores 
were as follows:

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
20  
35  
80  
75  
80
LEFT
10
15
40
NR
NR
NR

The veteran reported in February 2005 that he did not wear 
hearing aids but did experience bilateral hearing difficulty 
and bilateral ringing in the ears.  

In July 2005, the veteran had a VA audiological evaluation in 
which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15  
35  
80  
75  
51.25  
LEFT
N/A
20  
45  
95  
95  
63.75  

Speech recognition scores were 96 percent, bilaterally.  The 
audiologist diagnosed severe high-frequency sensorineural 
hearing loss (SNHL) right ear and severe-to-profound SNHL 
left ear.  

In July 2005, the veteran was fitted for binaural hearing 
aids by VA.  In a follow-up appointment in October 2005, the 
veteran reported that the hearing aids were working well.  

The veteran testified at the videoconference hearing in June 
2006 that he did not have difficulty hearing during 
audiometer evaluations, but had difficulty during 
conversations or when there was background noise.  The 
veteran testified that his functional problem was intertwined 
with tinnitus (for which he was separately receiving 
compensation at the rate of 10 percent).  The tinnitus was 
constant or nearly so, of varying intensity but sometimes 
loud enough to wake him from sleep.  

The veteran testified that the combination of tinnitus and 
hearing loss caused difficulty in social conversation, but he 
made no mention of industrial impairment.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.   As noted, the veteran's audiology evaluation did 
not demonstrate an exceptional pattern of hearing impairment 
that would warrant evaluation under Table VIa.  

Applying the rating criteria in Table VI to the veteran's 
audiology evaluation, the veteran is shown to have had Level 
I hearing loss in the right ear and a Level II hearing loss 
in the left ear.  

When a Level I hearing loss and a Level II hearing loss are 
charted against Table VII, the veteran's bilateral hearing 
loss is shown to be noncompensable for rating purposes.  

The February 2005 non-VA audiometric evaluation is not 
acceptable for VA rating purposes because it does not include 
speech discrimination scores.  However, the July 2005 VA 
audiometric evaluation produced hearing acuity scores 
consistent with those recorded in the earlier non-VA 
evaluation; accordingly, the February 2005 evaluation does 
not show entitlement to a higher (compensable) rating.  

In addition to the medical evidence, the Board has carefully 
considered the veteran's testimony.  The Board recognizes 
that the veteran feels himself to be entitled to a higher 
disability rating because he wears hearing aids.  However, 
the hearing findings clearly demonstrate that his service-
connected hearing loss is not at a degree of severity 
meriting a compensable rating in accordance with the criteria 
established by VA in its system for providing compensation 
benefit for hearing disability.  

In addition, given the veteran's assertions, the Board finds 
no unusual or exception circumstances in this case for 
considering the assignment of a compensable rating on an 
extraschedular basis.   

The Board accordingly finds that a compensable initial 
evaluation for the service-connected hearing loss must be 
denied.  



ORDER

A compensable evaluation for the service-connected bilateral 
hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


